WESTERFIELD, J.
Judgment was signed in this case on March 27, 1928.
Motion for and order granting suspensive appeal was signed on March 30, 192'8, making appeal returnable to this Court on Aipril 27, 1928. On that day an extension of time for filing transcript until May 29, 1928, was obtained from this court, but transcript was not filed until May 30, 1928.
Appellant moves to dismiss appeal on ground that transcript was filed too late.
It is well settled that no days of grace are allowed on an extension of time.
See Brown vs. Hart, 4 La. App. 502.
Richardson vs. Henderson Refining Co., 4 La. App. 663, and cases there cited.
Appeal is dismissed.